Case 2:18-cv-02373-ADS-AYS Document 37 Filed 05/03/19 Page 1 of 1 PageID #: 610


                                                 SCHWABA LAW FIRM
 May 3, 2019                                                          recover.
                                                                     212 South Tryon Street
 VIA ELECTRONIC CASE FILING (ECF)                                    Suite 1725
                                                                     Charlotte, NC 28281

 The Honorable Arthur Spatt                                          P (704) 370-0220
 United States District Judge                                        F (704) 370-0210
 PO Box 9014                                                         www.schwabalaw.com
 Central Islip, New York 11722-9014

       Re: Wright v. Publishers Clearing House
           Case No.: 18-CV-2373
           Plaintiffs’ Motion for Extension of Time to Respond to
           Defendants’ Motion to Dismiss/Strike/Compel

 Dear Judge Spatt:

       Pursuant to Local Rule 7.1(d) and Individual Rule I(F), the Plaintiffs are
 hereby requesting an Extension of Time to file their Memorandum of Law in
 Response to the Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint,
 Motion to Strike Class Action Allegations, and Motion to Compel Arbitration
 (Dkt. #33, 34). This Letter Motion is made pursuant to Local Rule 7 and your
 published preferences.

        The Plaintiffs request an additional fourteen (14) days to file their
 Response Brief to Defendants’ Motions. The Motion was filed on Thursday,
 April 25, 2019. Without an extension, the Response would be due on or before
 Thursday, May 9, 2019. With the extension, the Response would be due on
 Thursday, May 23, 2019. Defendants’ counsel has graciously consented to this
 request as Plaintiffs have agreed to extend by fourteen (14) days their date
 to file a Reply brief, making their Reply brief due on or before June 13, 2019.

       The Defendants have graciously stipulated to an extension of fourteen
 (14) days. The parties, and specifically the Plaintiffs, have not requested any
 previous extensions with respect to this Response, although a previous
 extension was granted to the Plaintiffs to respond to Defendant’s original
 Motion to Dismiss, Strike Class Allegations and Motion to Compel Arbitration
 (Dkt. # 20).
                                      Sincerely,

                                     /s/ Andrew J. Schwaba

                                     Andrew J. Schwaba
                                     aschwaba@schwabalaw.com
 cc: Paul Karlsgodt (via ECF)
     Edward H. Nicholson (via ECF)
